DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15, in the reply filed on 14 January 2021 is acknowledged.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 January 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR MANUFACTURING AN ARTICLE OF FOOTWEAR.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 9,074,061 B2).
Regarding claim 1, Yu discloses an EVA recycling method (title) used for die cut EVA mid soles, sock liners, and conventional Phylon (6:55-59), the method comprising: 
receiving recycled plastic material (1:35+); 
grinding the recycled plastic material into ground recycled material (1:42+); 
processing the ground recycled material into processed recycled material, the processing including adding a resin (3:28-37) and a foaming agent (4:35-60)  to the ground recycled material (3:12+, 6:1+, 9:34-51); 

forming the footwear segment including heating the processed recycled material past a threshold activation temperature of the foaming agent such that the foaming agent causes the processed recycled material to expand and fill the internal cavity of the final mold (6:55-7:62); and 
extracting the formed footwear segment from the final mold (7:63-8:15, 10:26+).
Regarding claim 2, Yu discloses the received recycled plastic material includes scrap and/or waste ethylene-vinyl acetate (EVA) copolymer plastic (3:38-50).
Regarding claim 3, Yu discloses butadiene rubber as an additional component (5:55+)
Regarding claim 4, Yu discloses that forming the footwear segment further includes compression molding or injection molding the processed recycled material in the final mold (6:55-7:62).
Regarding claim 5, Yu discloses preforming the processed recycled material into a plastic preform prior to placing the processed recycled material into the internal cavity of the final mold (10:26+).
Regarding claim 6, Yu discloses compression molding or injection molding the recycled material in a preform mold (6:55-7:62, 10:26+).
Regarding claim 7, Yu discloses adding a composition of virgin polymer material into the preform mold (6:55-7:62, 10:26+).
Regarding claim 8, Yu discloses adding a filler, a pigment  (5:50+), a processing aid (3:51+), and/or a crosslinking agent (5:16+).
Regarding claim 14, Yu disclose synthetic rubber (5:50+)
Regarding claim 15, Yu discloses foaming agent includes a diazocarbamide (4:35+, claim 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 9,074,061 B2) as applied to claim 1 above, further in view of Wardlaw et al. (US 9,610,746 B2). 
Regarding claim 8, Yu does not appear to explicitly disclose a preform of virgin material placed in the mold prior to forming.

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Yu to include a virgin preform insert of Wardlaw, in order to incorporate an different expanded materials to create differences in cushioning in different regions of the footwear (16:1+).
Regarding claim 13, Wardlaw discloses a polyurethane matrix material (13:1-4).
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, the prior art is silent to a process including coating the preform with scattered ground recycled material of claims 10-11, or by coating with the steps of claim 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742